Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 21, 2020 has been accepted and entered.
Terminal Disclaimer
The terminal disclaimer filed on December 21, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,569,105 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2015/0360056 (Xing).
Regarding claim 1, Xing discloses a method of calibration in a radiation delivery system (see paragraph [0091] discloses a phantom for calibrating the radiation source) comprising:
acquiring, using a camera (Figure 1, element camera), an image of a radiation beam (element Linear Accelerator is a radiation beam) incident on a phantom (Linear Accelerator is incident on phantom element scintillating film, which includes a phantom, see [0075], discloses a scintillating film covers a phantom), the radiation beam being emitted by a radiation source of the radiation delivery system (element Linear Accelerator emits a radiation beam that is the radiation source of the radiation deliver system), the phantom comprising a X-ray luminescent material (see paragraph [0079] discloses that the phantom is coated with a scintillating mixture which is a type of x-ray luminescent material);
determining a beam pointing offset based on the image (see paragraph [0014] beam characteristics are determined as well as deviation of the beam characteristic); and
calibrating a position of the radiation source of the radiation delivery system based on the beam pointing offset (see paragraph [0075] discloses beam quality assurance to adjust irradiation, see also claim 24 discloses alignment of the beam, see paragraph [0091] discloses calibrating the radiation source).
Regarding claim 2, Xing discloses the method of claim 1, further comprising:
Acquiring, using the camera, a second image of the radiation beam incident on the phantom subsequent to the calibrating of the position of the radiation source (Figure 8a is an image before calibration, 8B is an image after calibration, see also paragraph [0094] discloses background images are taken before and after acquisition);
Calculating a beam pointing error based on the second image and the image (see figures 8A to 8B, the beam alignment is adjusted based on the images); and 
Outputting the beam pointing error (the user will be able to discern if the beam is in the incorrect position 8A vs. 8B).
Regarding claim 3, Xing discloses a method comprising:
A phantom comprising an x-ray luminescent material;
a camera system of the calibration system to (Figure 1, element camera, see paragraph [0091] discloses calibration of a radiation source using a phantom and assessing the intensity of the brightness), 
acquire an image of a radiation beam (element Linear Accelerator is a radiation beam) incident on a phantom (Linear Accelerator is incident on phantom element scintillating film, which includes a phantom, see [0075], discloses a scintillating film covers a phantom), the radiation beam being emitted by a radiation source (element Linear Accelerator emits a radiation beam);
determining a beam pointing offset based on the image (see paragraph [0014] beam characteristics are determined as well as deviation of the beam characteristic); and
calibrating a position of the radiation source based on the beam pointing offset (see paragraph [0075] discloses beam quality assurance to adjust irradiation, see also claim 24 discloses alignment of the beam).
Regarding claim 4, Xing discloses the calibration system of claim 3, wherein the camera system comprises one or more cameras (see figure 1, element camera), wherein the one or more cameras to: 
acquire a first set of images of the phantom while the phantom is not being irradiated (Note: this is an intended use of the camera of Xing as Xing is capable of acquiring the claimed images, see also paragraph [0094] discloses background images before and after acquisition/irradiation, see also claim 14, discloses image data is used to update a treatment plan prior to subsequent treatment); 
acquire a second set of images of the radiation beam incident on the phantom, the second set of images comprising the image, wherein determining the beam pointing offset is further based on the first set of images and the second set of images (Note: this is an intended use of the camera of Xing, as Xing is capable of acquiring the claimed images, see also claim 1, discloses irradiating scintillating sheet 
Regarding claim 5, Xing discloses the calibration system of claim 4, wherein: 
each of the second set of images is of the radiation beam incident on an entrance surface of the phantom (See figures 8A and 8B, bright portion is an image of the beam incident on the phantom); 
each of the one or more cameras is coupled to a head of the radiation source (element camera is coupled to element linear accelerator); and 
the processing device (see paragraph [0041] discloses processing the image data) is further to: 
determine a projected isocenter of the radiation source is based on the first set of images, geometry of the phantom, and position of the phantom (Note: this limitation is an intended use of the processor disclosed by Xing); 
determine a third centroid of the radiation beam incident on the phantom is based on the second set of images, wherein the beam pointing offset is based on comparing the projected isocenter and the third centroid (Note: this limitation is an intended use of the processor disclosed by Xing). 
Regarding claim 6, Xing discloses the calibration system of claim 4, wherein: 
each of the second set of images is a super-position of the radiation beam incident on an entrance surface and an exit surface of the phantom (See figures 8A and 8B); 
the one or more cameras are coupled to a head of the radiation source (element camera I coupled to element linear accelerator; and 
the processing device (see paragraph [0041] discloses processing the image data) is further to: 
determine a projected isocenter of the radiation source based on the first set of images, geometry of the phantom, and position of the phantom (Note: this limitation is an intended use of the processor disclosed by Xing); and 

Regarding claim 7, Xing discloses  the calibration system of claim 4, wherein: 
the second set of images is of the radiation beam incident on an entrance surface of the phantom (see figures 8A and 8B, bright portion is an image of the beam incident on the phantom); 
the one or more cameras is a plurality of cameras that are positioned at static locations (element camera is coupled to element linear accelerator); 
the processing device (see paragraph [0041]) discloses processing the image data) is further to: 
determine a center, triangulated in 3D, of the radiation beam incident on the phantom based on the second set of images, wherein the beam pointing offset is based on the center triangulated in 3D and a location of a source of the radiation beam (NOTE: this limitation is an intended use of the processor disclosed by Xing). 
Regarding claim 8, Xing discloses the calibration system of claim 4, wherein: 
the second set of images are used to generate super-position of the radiation beam incident on an entrance surface and an exit surface of the phantom (see figures 8A and 8B); 
the one or more cameras is a plurality of cameras that are positioned at static locations (see figure 1, element camera); 
the processing device (See paragraph [0041] discloses processing the image data) is further to: 

determine a first center, triangulated in 3D, of the radiation beam incident on the entrance surface and a second center, triangulated in 3D, of the radiation beam incident on the exit surface are based on the second set of images, wherein the beam pointing offset is based on the first center triangulated in 3D, the second center triangulated in 3D, and the projected isocenter (NOTE: this is an intended use of the processor disclosed by Xing). 
Regarding claim 9, Xing discloses the calibration system of claim 3, wherein: 
the camera is to acquire a second image of the radiation beam incident on the phantom subsequent to the calibrating of the position of the radiation source (Figure 8a is an image before calibration, 8B is an image after calibration); 
the processing device (see paragraph [0041] discloses processing the image data) is further to: 
calculate a beam pointing error based on the third image and the image (NOTE: this is an intended use of the processor disclosed by Xing); and 
output the beam pointing error (NOTE: this is an intended use of the processor disclosed by Xing). 
Regarding claim 10, Xing discloses the calibration system of claim 4, wherein: 
the one or more cameras have sensor distortion and lens distortion (see paragraph [0054]); and 
the processing device (paragraph [0041]) is to apply corrections for at least one of the sensor distortion or the lens distortion to the first set of images and the second set of images (NOTE: this is an intended use of the processor disclosed by Xing). 


Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.
Applicant argues that Xing pertains to a quality assurance methodology and does not pertain to a calibration method/calibration of a radiation delivery system. The Examiner respectfully disagrees as Xing discloses that the radiation source can be assessed and calibrated using the phantom to determine the intensity of the radiation source. Thus, applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884